PER CURIAM:
Jason F. Bridges appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bridges, No. 1:05-cr-00080-IMK-JSK-1 (N.D.W.Va. Oct. 15, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.